This case was argued with those of Strauss and Hill against same defendant. As it involves the same principles of law and, with one exception, facts practically identical, it is governed by that decision. It appears that the plaintiff was present by proxy when the objectionable resolution was passed, but that fact does not affect our *Page 632 
opinion. It is quite common for members of an association to send their proxies by request to the secretary or president in order to permit a meeting to be held; but we can not suppose that, by any such formal act, they intend to waive their vested rights, or to release the association from its contractual obligation. The judgment is
Affirmed.
Cited: S. c., 128 N.C. 463.